
	

113 S2615 IS: To establish criminal penalties for failing to inform and warn of serious dangers.
U.S. Senate
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2615
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2014
			Mr. Blumenthal (for himself, Mr. Harkin, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish criminal penalties for failing to inform and warn of serious dangers.
	
	1.Criminal
			 penalties
			(a)In
			 generalPart I of title 18, United States Code, is amended by
			 inserting after chapter 101 the following:
				
					101AReporting
				Standards
						
							Sec. 
							2081. Definitions.
							2082. Failure to inform and
				  warn.
							2083. Relationship to
				  existing law.
						
						2081.DefinitionsIn this chapter—
							(1)the term
				appropriate Federal agency means an agency with jurisdiction over
				a covered product, covered service, or business practice;(2)the term
				business entity means a corporation, company, association, firm,
				partnership, sole proprietor, or other business entity;
							(3)the term
				business practice means a method or practice of—
								(A)manufacturing,
				assembling, designing, researching, importing, or distributing a
			 covered
				product;
								(B)conducting,
				providing, or preparing to provide a covered service; or
								(C)otherwise
				carrying out business operations relating to covered products or
			 covered
				services;
								(4)the term
				covered product means a product manufactured, assembled, designed,
				researched, imported, or distributed by a business entity that
			 enters
				interstate commerce;
							(5)the term
				covered service means a service conducted or provided by a
				business entity that enters interstate commerce;
							(6)the term responsible corporate officer means a
				person who—
								(A)is an employer,
				director, or officer of a business entity;
								(B)has the
				responsibility and authority, by reason of his or her position in
			 the business
				entity and in accordance with the rules or practice of the business
			 entity, to
				acquire knowledge of any serious danger associated with a covered
			 product (or
				component of a covered product), covered service, or business
			 practice of the
				business entity; and
								(C)has the
				responsibility, by reason of his or her position in the business
			 entity, to
				communicate information about the serious danger to—
									(i)an appropriate
				Federal agency;
									(ii)employees of the
				business entity; or
									(iii)individuals,
				other than employees of the business entity, who may be exposed to
			 the serious
				danger;
									(7)the term
				serious bodily injury means an impairment of the physical
				condition of an individual, including as a result of trauma,
			 repetitive motion,
				or disease, that—
								(A)creates a
				substantial risk of death; or
								(B)causes—
									(i)serious permanent
				disfigurement;
									(ii)unconsciousness;
									(iii)extreme pain;
				or
									(iv)permanent or
				protracted loss or impairment of the function of any bodily member,
			 organ,
				bodily system, or mental faculty;
									(8)the term
				serious danger means a danger, not readily apparent to a
				reasonable person, that the normal or reasonably foreseeable use
			 of, or the
				exposure of an individual to, a covered product, covered service,
			 or business
				practice has an imminent risk of causing death or serious bodily
			 injury to an
				individual; and
							(9)the term
				warn affected employees means take reasonable steps to give, to
				each individual who is exposed or may be exposed to a serious
			 danger in the
				course of work for a business entity, a description of the serious
			 danger that
				is sufficient to make the individual aware of the serious danger.
							2082.Failure to
				inform and warn
							(a)RequirementAfter acquiring actual knowledge of a serious danger associated with a covered product (or
			 component of a covered product), covered service, or business practice of
			 a business entity, a business entity and any responsible corporate officer
			 with respect to the covered product, covered service, or business
			 practice, shall—(1)as soon as practicable and not later than 24 hours after acquiring such knowledge, verbally inform
			 an appropriate Federal agency of the serious
			 danger, unless the business entity or responsible corporate officer has
			 actual knowledge that an appropriate Federal agency has been so informed;(2)not later than 15 days after acquiring such knowledge, inform an appropriate Federal agency in
			 writing of the serious danger;(3)as soon as practicable, warn affected employees in writing, unless the business entity or
			 responsible corporate officer has actual knowledge that affected employees
			 have been so warned; and(4)as soon as practicable, inform individuals, other than affected employees, who may be exposed to
			 the serious danger of the serious danger if such individuals can
			 reasonably be identified.(b)Penalty
								(1)In
				generalWhoever knowingly violates subsection (a) shall be fined
				under this title, imprisoned for not more than 5 years, or both.
								(2)Prohibition of
				payment by business entitiesIf a final judgment
				is rendered and a fine is imposed on an individual
				under this subsection, the fine may not be paid, directly or
			 indirectly, out of
				the assets of any business entity on behalf of the individual.
								(c)Civil action To
				protect against retaliation
								(1)ProhibitionIt
				shall be unlawful to knowingly discriminate against any person in
			 the terms or
				conditions of employment, in retention in employment, or in hiring
			 because the
				person informed a Federal agency, warned employees, or informed
			 other
				individuals of a serious danger associated with a covered product,
			 covered
				service, or business practice, as required under this section.
								(2)Enforcement
				action
									(A)In
				generalA person who alleges discharge or other discrimination by
				any person in violation of paragraph (1) may seek relief under
			 paragraph (3),
				by—
										(i)filing a
				complaint with the Secretary of Labor; or
										(ii)if the Secretary
				has not issued a final decision within 180 days of the filing of
			 the complaint
				and there is no showing that such delay is due to the bad faith of
			 the
				claimant, bringing an action at law or equity for de novo review in
			 the
				appropriate district court of the United States, which shall have
			 jurisdiction
				over such an action without regard to the amount in controversy.
										(B)Procedure
										(i)In
				generalAn action under subparagraph (A)(i) shall be governed
				under the rules and procedures set forth in section 42121(b) of
			 title
				49.
										(ii)ExceptionNotification
				made under section 42121(b)(1) of title 49 shall be made to the
			 person named in
				the complaint and to the employer.
										(iii)Burdens of
				proofAn action brought under subparagraph (A)(ii) shall be
				governed by the legal burdens of proof set forth in section
			 42121(b) of title
				49.
										(iv)Statute of
				limitationsAn action under subparagraph (A) shall be commenced
				not later than 180 days after the date on which the violation
			 occurs, or after
				the date on which the employee became aware of the violation.
										(v)Jury
				trialA party to an action brought under subparagraph (A)(ii)
				shall be entitled to trial by jury.
										(3)Remedies
									(A)In
				generalAn employee prevailing in any action under paragraph
				(2)(A) shall be entitled to all relief necessary to make the
			 employee
				whole.
									(B)Compensatory
				damagesRelief for any action under subparagraph (A) shall
				include—
										(i)reinstatement
				with the same seniority status that the employee would have had,
			 but for the
				discrimination;
										(ii)the amount of
				back pay, with interest; and
										(iii)compensation
				for any special damages sustained as a result of the
			 discrimination, including
				litigation costs, expert witness fees, and reasonable attorney
			 fees.
										(4)Rights retained
				by employeeNothing in this subsection shall be deemed to
				diminish the rights, privileges, or remedies of any employee under
			 any Federal
				or State law, or under any collective bargaining agreement.
								(5)Nonenforceability
				of certain provisions waiving rights and remedies or requiring
			 arbitration of
				disputes
									(A)Waiver of
				rights and remediesThe rights and remedies provided for in this
				subsection may not be waived by any agreement, policy form, or
			 condition of
				employment, including by a predispute arbitration agreement.
									(B)Predispute
				arbitration agreementsNo predispute arbitration agreement shall
				be valid or enforceable, if the agreement requires arbitration of a
			 dispute
				arising under this subsection.
									2083.Relationship
				to existing law
							(a)Rights To
				interveneNothing in this chapter shall be construed to limit the
				right of any individual or group of individuals to initiate,
			 intervene in, or
				otherwise participate in any proceeding before a regulatory agency
			 or court,
				nor to relieve any regulatory agency, court, or other public body
			 of any
				obligation, or affect its discretion to permit intervention or
			 participation by
				an individual or a group or class of consumers, employees, or
			 citizens in any
				proceeding or activity.
							(b)Rule of
				constructionNothing in this chapter shall be construed to—(1)increase  the time period for informing of a  serious danger or other harm under any other
			 provision of law; or(2)limit
				or otherwise reduce the penalties for any violation of Federal or
			 State law
				under any other provision of
				law.
								.
			(b)Technical and
			 conforming amendmentThe table of chapters for part I of title
			 18, United States Code, is amended by inserting after the item relating to
			 chapter 101 the following:
				
					
						101A.
				  Reporting
				  standards2081
					
					.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 1 year after the date of enactment of this
			 Act.
			
